Citation Nr: 1521875	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1968, to include service in the Republic of Vietnam from March 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2013, the Veteran requested a Board hearing in conjunction with the instant appeal.  However, he withdrew his request for a hearing by written statement received by VA in August 2013.  38 C.F.R. § 20.704(e) (2014).   

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through October 2013, which were considered in the October 2013 supplemental statement of the case.  The remaining documents in the Virtual VA file are either duplicative of those contained in the VBMS file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed heart and lung disorders.

With regards to his claimed heart disorder, the Veteran contends that such is a result of his exposure to herbicides during service.  The Board notes that the Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).   VA regulations provide that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  The diseases presumptively associated with herbicide exposure include ishemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal' s angina.  38 C.F.R. § 3.309(e).  This presumption requires exposure to an herbicide agent and, in the case of ischemic heart disease, manifestation of the disease to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Here, post-service treatment records contain an August 2013 VA echocardiogram report that found mild concentric left ventricle hypertrophy with mild Grade 1 left ventricle diastolic dysfunction as well as mild mitral, mild tricuspid, and mild aortic regurgitation.  However, it is unclear from the current record whether the Veteran suffers from a current heart disorder, to include ischemic heart disease.  Therefore, on remand, a VA examination should be conducted to determine the nature and etiology of any heart disorder.

With regard to the claimed lung disorder, the Veteran has alleged that such was caused by his exposure to herbicides in Vietnam.  In the alternative, he alleges that his condition had its onset during service as result of his exposure to torrential rains, water filled holes, and rice paddies in Vietnam without the ability to dry himself.  Service treatment records are negative for complaints, treatment, or diagnoses related to a lung disorder.  A September 2013 opinion from Dr. J. B., a private physician, indicates that the Veteran's "level of deterioration of lung function could be from multiple environmental exposures as he did not have a significant smoking history."  However, this opinion is speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  The record therefore contains no probative opinion as to the etiology of the claimed lung disorder.  In light of the deficiencies detailed above, a VA examination should be conducted to determine the nature and etiology of the Veteran's claimed lung disorder. 

The Board notes that, in a September 2013 opinion, a private physician indicated that he was referring the Veteran to a private pulmonologist to better ascertain the etiology of the current pulmonary condition.  It is not clear from the current record whether the Veteran has undergone such consultation.  As such, the AOJ should contact the Veteran to obtain appropriate authorization so that any such treatment records can be obtained.    

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from October 2013 to the present from the Tulsa Outpatient Clinic should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide appropriate authorization so that any private treatment records, to include those from a private pulmonologist, may be obtained.  Make at least two (2) attempts to obtain records from this source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all treatment records from the Tulsa VA Outpatient Clinic dated from October 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed lung disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current lung disorders.

(B) For each currently diagnosed lung disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to the Veteran's service, to his in-service exposure to herbicides and/or exposure to torrential rains, water filled holes, and rice paddies in Vietnam without the ability to dry himself? 

In offering any opinion, the examiner should consider the findings of the private physician well as the Veteran's lay statements pertaining to the onset and continuity of any pulmonary symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed heart disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current heart disorders and indicate whether any such diagnosis meets the definition of ischemic heart disease.

(B) For each currently diagnosed heart disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to the Veteran's service, to his in-service exposure to herbicides? 

In offering any opinion, the examiner should consider the Veteran's lay statements pertaining to the onset and continuity of any heart symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



